DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 2/10/2021, with respect to the 35U.S.C. 102 rejection of claim 1 have been fully considered and are persuasive. However, the claim presents limitations which were not previously presented and, therefore, the claims are not being entered. An explanation of how the amendments/arguments overcome the previous rejection are presented below. 
In particular, applicant argues that Moore is silent with respect to the feature of one or more liners providing one or more pockets that enclose the one or more pads while additionally forming an air gap within each pocket between the pad and the liner and that Moore teaches each of the pads panels/sections being snuggly fit and would, therefore, not include an air gap.
The examiner concedes in that Moore is silent with respect to this feature such that Moore only teaches the panels being snuggly fit as indicated by the applicant. As such, the rejection is overcome, however, the claim presents a new limitation such that the liners were not required to provide a pocket and that pocket providing the air gap between the liner and the insulation material and the claims are not being entered. 
Additionally, the examiner conducted a brief search for the new limitation and discovered the art of Shea (US 5,638,979) which teaches a thermally insulated packaging system which includes a pouch with an interior for a radiant barrier material which permits air into the pouch during sealing in order to maximize the thermal containment properties of the barrier material (Col. 1, Lines 11-14; Col. 2, Lines 20-26). As such, the examiner believes that the combination of Moore in further view of Shea would teach the pockets with the provided air gap in order to maximize the thermal containment properties of the panels of Moore. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783